Citation Nr: 0611054	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed scoliosis 
with back pain.  

2.  Entitlement to service connection for a claimed right 
hand disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs







ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his August 2004 Substantive Appeal.  He was scheduled 
for a hearing in September 2005, but failed to report without 
explanation.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

During service, the veteran was treated on several occasions 
with complaints of back pain, including in October 1978, 
October 1980, December 1980, April 1981, August 1981, and 
September 1981.  He was diagnosed as having mild scoliosis of 
the back and was subsequently treated with anti-inflammatory 
drugs and exercises in August 1981.  

The veteran was also treated for complaints of pain of his 
right hand in March 1975 and June 1983.  He reports having 
had surgery in service.  

The veteran has not been afforded a VA examination to date to 
ascertain the nature, and likely etiology of his claimed 
disorders.  It is the judgment of the Board that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed back 
and right hand disorders since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

2.  The veteran should be afforded a VA 
examination, to determine nature and 
likely etiology of the claimed back and 
right hand disorders.  

The veteran's claims file should be 
made available to the examiner for 
review in conjunction with the 
evaluation.  All studies deemed 
necessary should be performed.  

Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner should opine 
as to whether the veteran has current 
acquired back disability or right hand 
disability that at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had its clinical onset 
during his period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for back and right 
hand disorders should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


